IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40167
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


ERNESTO HERNANDEZ-JAIMEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-99-cr-856-ALL
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this direct criminal appeal, Ernesto Hernandez-Jaimez

asserts only that the district court did not afford him the right

of allocution before imposing sentence on his conviction for

violating 8 U.S.C. § 1326.   The Government agrees that the

sentence should be vacated and the case remanded so that

Hernandez-Jaimez may be afforded the right of allocution.

     The district court shall, before imposing sentence, “address

the defendant personally and determine whether the defendant


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40167
                                  -2-

wishes to make a statement and to present any information in

mitigation of the sentence.”    Fed. R. Crim. P. 32(c)(3)(C) (West

2000).   The issue of the denial of the right to allocution is not

subject to harmless or plain error analysis.    See United States

v. Echegollen-Barrueta, 195 F.3d 786, 789 (5th Cir. 1999).     We

review the record de novo to determine whether the district court

afforded a defendant the right to allocution. Id.

     The record demonstrates that the district court did not

comply with Fed. R. Crim. Proc. 32(c)(3)(C).   Accordingly,

Hernandez-Jaimez’s sentence is VACATED and the case is REMANDED

for resentencing.

     VACATED and REMANDED.